Citation Nr: 1825566	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-35 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

2.  Entitlement to service connection for bilateral hammertoes.

3.  Entitlement to service connection for carpal tunnel syndrome of the left wrist.

4.  Entitlement to service connection for calluses of the bilateral feet.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and a depressive disorder.

6.  Entitlement to benefits for degenerative disc disease of the lumbar spine due to a fall under 38 U.S.C. § 1151.

7.  Entitlement to benefits for degenerative disc disease of the cervical spine due to a fall under 38 U.S.C. § 1151.

8.  Entitlement to benefits for a right shoulder disorder due to a fall under 38 U.S.C. § 1151.


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board has expanded the Veteran's claims on appeal to encompass all similar disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Board has also combined and recharacterized some issues that share the same etiology for the sake of clarity, i.e., a claim for bilateral hammertoes rather than 2 separate hammertoe claims.

Although the Veteran has elected a videoconference hearing with regards to other issues that have been appealed, but not yet certified, the unrelated claims currently in front of the Board are unaffected by the Veteran's choice.

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the bilateral upper extremities is not related to service.  

2.  The Veteran's bilateral hammertoes are not related to service.  

3.  The Veteran's carpal tunnel syndrome of the left wrist is not related to service.  

4.  The Veteran's calluses of the bilateral feet are not related to service.  

5.  The Veteran incurred additional lumbar spine disability as the result of carelessness and an error in judgment on the part of VA when furnishing medical care.

6.  The Veteran incurred additional cervical spine disability as the result of carelessness and an error in judgment on the part of VA when furnishing medical care.

7.  The Veteran incurred additional right shoulder disability as the result of carelessness and an error in judgment on the part of VA when furnishing medical care.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for peripheral neuropathy of the bilateral upper extremities have not been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).

2.  The criteria for establishing entitlement to service connection for bilateral hammertoes have not been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).

3.  The criteria for establishing entitlement to service connection for carpal tunnel syndrome of the left wrist have not been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).

4.  The criteria for establishing entitlement to service connection for calluses of the bilateral feet have not been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).

5.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for lumbar spine pain are met.  38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.361 (2017).

6.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for cervical spine pain are met.  38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.361 (2017).

7.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for right shoulder pain are met.  38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, private, and VA treatment records are associated with the claims file.  Additionally, multiple VA examinations are associated with the claims file.  Therefore, VA has met its duty to assist with respect to obtaining pertinent evidence.

The Board acknowledges that the Veteran was not provided with a VA examination for his service-connection claims.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.

The Board finds that although there is evidence of a current disability with regards to the Veteran's service connection claims, there is insufficient evidence to show that the disorders occurred in service or are associated with service.  Therefore, examinations for the claims are not warranted at this time.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b). 

The Veteran is seeking entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, bilateral hammertoes, carpal tunnel syndrome of the left wrist, and calluses of the bilateral feet.  However, the Board finds that service connection is not warranted for any of these conditions.

Service treatment records do not reflect complaints of, treatment for, or a diagnosis related to these conditions.  Significantly, his separation examination was absent of any complaints of or observed symptoms related to any of these conditions.  

In fact, the post-service evidence does not reflect symptoms related to the disorders for many years after the Veteran left active duty service.  The earliest medical evidence of carpal tunnel syndrome was in September 1988.  The Veteran's calluses were taken care of during 2007 at the earliest.  The Veteran's peripheral neuropathy was initially noted in 2012.  His bilateral hammertoes were revealed in an April 2013 x-ray.  As none of these disorders started during service or continued since the time of service, continuity is not established based on the clinical evidence.

As part of this claim, the Board recognizes the statements regarding the Veteran's history of symptoms.  In this regard, while the Veteran is not competent diagnose these disorders, as they may not be diagnosed by their unique and readily identifiable features, and thus requires a determination that is "medical in nature," he and others are nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this instance, the Veteran has requested service connection for these disorders, but has not actually asserted that he has had them since military service.  For example, he stated that his neuropathy began in April 2012.  With regards to his hammer toes, calluses, and carpal tunnel syndrome, he filed a supplemental claim in April 2013.  The Board notes that the Veteran submitted claims for other VA benefits prior to claiming the issues on appeal.  Thus, the Veteran was aware of the VA benefits system, and had the Veteran been experiencing these conditions since service, it is intuitive that he would have submitted claims for the disorders at that time.  Therefore, continuity is not established based on the Veteran's statements.

Next, service connection may also be granted when the evidence establishes a medical nexus between his claimed disorders and either his active duty or his service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.

The Board notes that there are no treatment records establishing that the Veteran's disorders, which occurred after the end of service, are related to active duty, nor has any physician asserted that such a relationship exists.  With regards to peripheral neuropathy, a VA neurologist found in January 2013 that it was possibly related to the Veteran's poorly-controlled diabetes mellitus.  The neurologist did not find any clinical evidence of cervical or lumbar radiculopathy or cervical myelopathy.   

Without any basis to suggest that the Veteran's disorders are related to military service, the Board finds that the weight of the competent evidence does not attribute the peripheral neuropathy of the bilateral upper extremities, bilateral hammertoes, carpal tunnel syndrome of the left wrist, and calluses of the bilateral feet to military service despite his contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C. § 5107(b) (2012).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Compensation under 38 U.S.C. § 1151

The Veteran contends that he incurred a lumbar spine, cervical spine, and right shoulder disability as the result of negligent care he received when undergoing a pulmonary function test in November 2018.  

Under the relevant statutes and regulations, for all claims received by VA after October 1, 1997, compensation shall be awarded for a post-service "qualifying additional disability" in the same manner as it were service-connected.  For VA purposes, a "qualifying additional disability" is a disability that was: (1) not the result of the Veteran's willful misconduct; (2) caused by hospital care, medical or surgical treatment, or an examination furnished the Veteran under any law administered by the Secretary of Veterans Affairs; and (3) the proximate cause of the disability or death was either (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C. § 1151 (2012).

With regard to the second element, merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1) (2017).  Further, hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Id.; 38 C.F.R. § 3.361(c)(2) (2017).

With regard to the third element, the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) (2017).  To establish that carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, the evidence must show that such care or treatment caused a veteran's additional disability or death, and either (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care, medical or surgical treatment, or examination without a veteran's or, in appropriate cases, a veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1) (2017).

Finally, in establishing whether the proximate cause of a veteran's additional disability or death was not reasonably foreseeable, the event need not be completely unforeseeable or unimaginable.  Instead, it must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2) (2017).

After a thorough review of the evidence of record, the Board finds that compensation under 38 U.S.C. § 1151 is warranted for a lumbar spine, cervical spine, and right shoulder disability.

In this case, the Veteran underwent a pulmonary function test at the Jackson, Mississippi VA Medical Center in November 2008.  While the test was administered, he coughed forcefully, passed out, and fell to the floor.  He asserts that he injured his back, neck, and right shoulder during the fall.  The Board notes that the fall was violent enough to cause him to actively bleed from his nose and mouth.  

As an initial matter, the Board finds that the first element contained in 38 U.S.C. § 1151 has been met, in that there is no evidence to suggest that the Veteran's fall during his pulmonary function test was the result of any sort of willful misconduct.  

Next, the Veteran's current diagnoses for his lumbar spine include chronic low back pain, degenerative disc disease of the lumbar spine, and mild bilateral foraminal stenosis L4-L5.  Additionally, he has been diagnosed with cervical spine disorders include mild degeneration of the intervertebral disc, neck pain, and cervical stenosis.  Finally, with respect to his right shoulder, he has been diagnosed with right shoulder pain and a right rotator cuff injury with impingement.'

The Board notes that not all of the above disorders were caused by the Veteran's fall.  With respect to the Veteran's various degenerative conditions, a February 2012 VA examiner noted that the disabilities are less likely than not related to the injury as the degenerative conditions are not caused by the type of "minor" fall/trauma described by the veteran or documented in the claims file.  The Board agrees that the Veteran's degenerative conditions preexisted his fall and it is unclear whether they were aggravated beyond their natural progression by the fall.  Nevertheless, the Board finds that the Veteran's diagnosed lower back, cervical, and right shoulder pain are related to his fall.  Since the fall, the Veteran has frequently complained of severe pain in all three of these areas and has sought treatment from the VA for his pain.  Although the Veteran had complained of some back pain previously, the Board will give the Veteran the benefit of the doubt to find that he suffered additional disability with regards to his back.  

Consequently, the Veteran's lower back, cervical spine, and right shoulder pain constitute a disability that is the result of VA medical treatment.  The Board's finding is in agreement with a recent decision by the U.S. Federal Circuit, which has found that pain alone can be a disability.  See Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018).  

Finally, the Board concludes that the proximate cause of the Veteran's lumbar spine, cervical spine, and right shoulder pain was the result of carelessness and error in judgment on the part of VA in administering the pulmonary function test.  On October 28, 2008, only a few weeks prior to the fall on November 17, the Veteran presented to a VA medical clinic complaining of 3 episodes of syncope over the past 5 days.  The episodes were triggered by coughing spells and an air freshener.  Additionally, on the day of the fall, VA medical staff later noted that the Veteran had 5 episodes of syncope in the last month.  A pulmonary function test was ordered because of these complaints of syncope.  Therefore, prior to the administration of test, VA medical staff knew that the Veteran had several episodes of syncope that could be easily triggered.  

Medical records document no precautions that were taken in response to the known possibility that the Veteran could lose consciousness while taking the test.  These precautions could have included ensuring the Veteran was seated during the test, strapping in the Veteran to a protective harness, or having staff members next to the Veteran to catch him in case he fell.  The Board acknowledges that in February 2012, a VA medical examiner stated that any additional disability caused by the fall is not result of carelessness or neglect on the part of the VA as it could not be foreseen as a likely event with no obvious ways to prevent such an event from happening.  However, the Board strongly disagrees with this opinion as it was entirely foreseeable based on the Veteran's recorded medical history.  Also, the fall risk could have been mitigated if the VA had treated the Veteran as a patient with a high fall risk.  The Board notes that even after his transfer to the emergency room for falling, VA specifically did not designate him as a high risk for another fall.  

In conclusion, considering the Veteran's history of syncope, the VA should have considered the Veteran a high fall risk and taken extra precautions when administering the pulmonary function test.  VA's failure to take precautions constituted both carelessness and an error in judgment.  Therefore, service connection under 38 U.S.C. § 1151 is warranted for lumbar spine, cervical spine, and right shoulder pain.  


ORDER

Service connection for peripheral neuropathy of the bilateral upper extremities is denied.

Service connection for bilateral hammertoes is denied.

Service connection for carpal tunnel syndrome of the left wrist is denied.

Service connection for calluses of the bilateral feet is denied.

Compensation under 38 U.S.C. § 1151 for lumbar spine pain is granted, subject to the laws and regulations governing the payment of monetary benefits.

Compensation under 38 U.S.C. § 1151 for cervical spine pain is granted, subject to the laws and regulations governing the payment of monetary benefits.

Compensation under 38 U.S.C. § 1151 for right shoulder pain is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD and depression.  He has been previously diagnosed with a depressive disorder, but has not been diagnosed with PTSD.  He now asserts that his psychiatric disorder is secondary to his multiple service-connected medical conditions.  Medical records reflect that although part of his depression is related to financial stressors, some of his depression may also be related to his pain.  

The Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of his acquired psychiatric disorder.  Because there is insufficient medical evidence to decide the claim, the Veteran should be afforded VA examination to determine the nature of his acquired psychiatric disorder and the relationship, if any, of such disability to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding treatment records from the VA Medical Center in Alabama since September 2014, as well as from any VA facility or private provider from which the Veteran has received treatment.  

2.  Ask the Veteran to submit a stressor statement and take all necessary steps to verify the Veteran's asserted PTSD stressor(s).  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD and depression.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should identify all current psychiatric disorders found on examination.  For PTSD, the examiner must use the diagnostic criteria specified in the DSM-V.

For each diagnosed psychiatric disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's period of active service.

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based. 

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be provided on the issue of entitlement to service connection for an acquired psychiatric disorder.  The claims file should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


